Citation Nr: 0528615	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 31, 2000 for 
the grant of service connection of paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1973 to August 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDING OF FACT

On September 7, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notice from the veteran's 
representative that she requests withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 7, 2005, the Board received a facsimile 
transmittal from and signed by the veteran's attorney, 
wherein she requested that this appeal be discontinued.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The 
representative's transmittal, received at the Board on 
September 7, 2005, satisfies the requirements for withdrawal 
of his appeal.  See 38 C.F.R. § 20.204 (2004).  

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of this appeal through her attorney, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


